United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-3851
                                   ___________

Marlon Williams,                        *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Pulaski County Detention Facility;      *
Johnson, Deputy, Pulaski County         *      [UNPUBLISHED]
Detention Facility; Sanchez, Sgt.,      *
Pulaski County Detention Facility;      *
Johnson, Sgt., Pulaski County           *
Detention Facility,                     *
                                        *
            Appellees.                  *
                                   ___________

                             Submitted: May 13, 2008
                                Filed: May 19, 2008
                                 ___________

Before BYE, BEAM, and RILEY, Circuit Judges.
                             ___________

PER CURIAM.

       Arkansas inmate Marlon Williams (Williams) appeals the district court’s order
dismissing his 42 U.S.C. § 1983 action under 28 U.S.C. § 1915A. The court also
denied Williams leave to appeal in forma pauperis (IFP), and Williams has renewed
his IFP motion in this court. We grant IFP status and leave the fee collection to the
district court. See Henderson v. Norris, 129 F.3d 481, 484-85 (8th Cir. 1997) (per
curiam).
       As to the merits, this court reviews de novo a section 1915A dismissal. See
Cooper v. Schriro, 189 F.3d 781, 783 (8th Cir. 1999) (per curiam). We agree with the
district court that the Pulaski County Detention Center (PCDC) is not subject to suit
under section 1983. Cf. Dean v. Barber, 951 F.2d 1210, 1214-15 (11th Cir. 1992)
(concluding the sheriff’s department is not a legal entity and thus is not subject to suit
or liability under § 1983).

        With regard to the individual defendants, as the district court noted, a three-year
statute of limitations applies to section 1983 actions filed in Arkansas. See Miller v.
Norris, 247 F.3d 736, 739 (8th Cir. 2001). However, it appears the district court did
not consider Williams’s objections to the magistrate’s report, wherein Williams
argued the limitations period was tolled because he never received a final decision on
his administrative grievance, noting administrative exhaustion was required before
filing suit. See Booth v. Churner, 532 U.S. 731, 733-34, 740-41 (2001) (explaining,
under the Prison Litigation Reform Act (PLRA), prisoners are required to exhaust
administrative remedies before bringing a civil rights action concerning prison
conditions regardless of the relief offered through any administrative procedures);
Brown v. Valoff, 422 F.3d 926, 942-43 (9th Cir. 2005) (collecting cases for the
proposition that the applicable statute of limitations must be tolled while a prisoner
completes a mandatory exhaustion process); see also Johnson v. Rivera, 272 F.3d 519,
521-22 (7th Cir. 2001) (deciding, because federal courts borrow state limitations
periods for section 1983 actions, federal courts must also borrow state tolling law; and
the Illinois statute of limitations must be tolled if a statutory prohibition, such as the
PLRA, exists that prevents plaintiff’s cause of action).

       We thus reverse the dismissal as to the three individual defendants, and remand
for the district court to consider in the first instance—after further development of the
record, if necessary—whether the limitations period should have been tolled here, and
whether the facts would support tolling, if it is available. See Leal v. Ga. Dep’t of
Corr., 254 F.3d 1276, 1277, 1279-80 (11th Cir. 2001) (per curiam) (recognizing the

                                            -2-
possibility that “statute of limitations may have been tolled on account of [inmate’s]
exhaustion of administrative remedies,” and therefore concluding a § 1915A dismissal
may have been improper; and remanding to the district court to decide the legal issue
in the first instance). As to the section 1915A dismissal of PCDC, we affirm.
                         ______________________________




                                         -3-